BROWN, District Judge.
On the 11th of May, 1892, the steamer Cülurnum, 300 feet long, and of about 1,370 tons register, bound down the East river, soon after passing the Brooklyn bridge came in collision with a railroad float in tow of the tug Lowell M. Palmer, the starboard corner of the float striking the starboard side of the steamer and breaking in some plates, for which damage the above libel was filed.
There is great contradiction in the evidence, both as to the place; of collision, and the relative positions of the two vessels during the few minutes previous. In all essential particulars, however, the witnesses for the respondent,- — many of whom are from other vessels and apparently wholly disinterested — evidently predominate, and are entitled to superior credit. They establish, without doubt, the fact that the collision was abreast, or very nearly abreast of the Fait,on Perry slip, on the Brooklyn side, and not more than from two to four hundred feet from the dock; that the Palmer, being upon the Brooklyn side of the river, when at least a quarter of a mile below the bridge, saw the Oilurnnm above the bridge, and three times gave her a signal of one whistle, indicating that the vessels should each pass to the right, that is, port to port; that the Palmer directed her course still more to the Brooklyn shore; that no attention or answer was given by the Oilurnnm to these whistles, nor any whistles blown by her to the Palmer, except two whistles given when she was quite near,- — within two or three hundred feet, and too late to be of any use; that the Oilurnum was herself on the left-hand side of the river, and improperly directing her course somewhat towards the Brooklyn shore; that the angle of collision was nearly a right angle, and that the Palmer backed, until at the collision she was heading nearly stráight across the river towards the Pulton Ferry slip; and that there were no *702obstacles m tbe river to prevent tbe steamer from going to tbe right, on tbe New York side.
Under these circumstances, tbe steamer is plainly in fault, for not observing tbe whistles of tbe Palmer; for not going to tbe right, as was her duty in.that situation; and for making over, on tbe contrary, towards tbe Brooklyn side of tbe river. Tbe Palmer seems to me to have done all that was incumbent upon her, in tbe endeavor to avoid collision; and tbe libel must, therefore, be dismissed, with costs.